Name: Commission Regulation (EEC) No 1480/83 of 7 June 1983 on the classification of goods falling within subheading 97.03 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 Avis juridique important|31983R1480Commission Regulation (EEC) No 1480/83 of 7 June 1983 on the classification of goods falling within subheading 97.03 B of the Common Customs Tariff Official Journal L 151 , 09/06/1983 P. 0027 - 0027 Finnish special edition: Chapter 2 Volume 3 P. 0187 Spanish special edition: Chapter 02 Volume 10 P. 0012 Swedish special edition: Chapter 2 Volume 3 P. 0187 Portuguese special edition Chapter 02 Volume 10 P. 0012 *****COMMISSION REGULATION (EEC) No 1480/83 of 7 June 1983 on the classification of goods falling within subheading 97.03 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of the following goods: 1. set for children consisting of a base metal chain with cameo-type pendant of base metal and plastic, two earrings, a brooch and a ring of base metal and plastic, put up in the same packing; 2. set for children consisting of a base metal chain, a pendant in the shape of a watch, two earrings, two bracelets and two rings of plastic, put up in the same packing; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), refers under heading No 71.16 to imitation jewellery and under heading No 97.03 inter alia to other toys; whereas, for the classification of the articles in question, the abovementioned headings can be considered; Whereas the sets cannot be considered as articles of 'imitation jewellery' of heading No 71.16; whereas by virtue of their use and low standard of manufacture, they have the character of toys of heading No 97.03; Whereas, consequently, these goods must be classified under heading No 97.03 of the Common Customs Tariff; whereas within this heading subheading B must be chosen; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Sets for children, consisting of: 1. a base metal chain, a cameo-type pendant of base metal and plastic, two earrings, a brooch and a ring of base metal and plastic, put up in the same packing; 2. a base metal chain, a pendant in the shape of a watch, two earrings, two bracelets and two rings of plastic, put up in the same packing, must be classified in the Common Customs Tariff under subheading: 97.03 Other toys; working models of a kind used for recreational purposes: B. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 72, 18. 3. 1983, p. 3.